Citation Nr: 1826749	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.  

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The Board acknowledges that VA's duty to assist incarcerated Veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  38 U.S.C. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.9.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

The Veteran filed an informal claim from the Correctional Training Facility in Soledad, California, in February 2011.  A copy of the Veteran's incarceration and correctional facility information was included in the claims file in July 2012.  The Veteran was scheduled for VA examinations on April 2013 and May 2013, but could obviously not attend due to the fact that he remained incarcerated.  The RO denied his claims on the basis that the Veteran failed to appear at his VA examinations.

Other than requesting any medical treatment records, the record does not show any communication with the correctional facility regarding how to administer the VA examination.  There is no evidence of any attempt to comply the VA's duty to assist an incarcerated Veteran and ultimately denied the Veteran's claim for a failure beyond his control.

As such, on remand, the Veteran should be afforded another VA examination while he is incarcerated regarding his claims.  Furthermore, if a VA examination cannot be arranged after the RO's reasonable attempts, the RO should arrange for a VA medical opinion from an appropriate examiner.  The medical examiner must render his or her opinions based on the Veteran's available medical treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claim file, all treatment records from the Correctional Training Facility in Soledad, California, dated from September 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claim file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After the requested development above has been completed, schedule the Veteran for VA examination to determine the nature and etiology of the claimed hearing loss, tinnitus, and Meniere's disease, in accordance with the procedures outlined above and found in 38 U.S.C. 
§ 5711; Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995); M21-1, Part III.iv.3.F.2.d.; VBA Fast Letter 11-22 (Sept. 8, 2011).  The AOJ should note that the Veteran is incarcerated and appropriate steps should be taken to afford this Veteran a VA examination to include scheduling the examination with a fee basis provider, if needed.  All indicated tests or studies must be completed.  

The examiner should provide the following opinions:

a).  Does the Veteran have a current diagnosis for hearing loss for VA purposes?

b).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's hearing loss was incurred in or is otherwise related to his military service?

c).  Does the Veteran have a current diagnosis for tinnitus?

d).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's tinnitus was incurred in or is otherwise related to his military service?

e).  Does the Veteran have a current diagnosis for Meniere's disease?

f).  If yes, is it at least as likely as not (50 percent or greater) that the Veteran's Meniere's disease was incurred in or is otherwise related to his military service?

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all findings and opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




